DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (Hereinafter “Chi”) US Patent Application Publication No. 2022/0099980 in view of Ahmed et al. (Hereinafter “Ahmed”) US Patent Application Publication No. 2021/0135048.

Referring to claim 1, Chi teaches a head-mounted display system comprising: 
a head-mountable frame; 
an eyepiece supported by the frame, wherein the eyepiece is configured to receive the image light from the nanowire LED micro-display and to direct the image light to an eye of a user upon mounting the frame on the user [HMD device 200 may include an input/output interface for communicating with a console. In some implementations, HMD device 200 may include a virtual reality engine (not shown) that can execute applications within HMD device 200 and receive depth information, position information, acceleration information, velocity information, predicted future positions, or any combination thereof of HMD device 200 from the various sensors, 0089; 0058-0064; 0067-0069; 0077; transmission layer of display 3800 may include nanowires or other micro- or nano-structures, 0024, 0228].
However, Chi does not explicitly teach a nanowire micro-LED display supported by the frame, wherein the nanowire LED micro-display is configured to output image light. Ahmed teaches a nanowire micro-LED display supported by the frame, wherein the nanowire LED micro-display is configured to output image light [HMD, 0031, for a micro-light emitting diode (LED) display panel includes color nanowire LED, a second color nanowire LEDs, ab; 0057-0058].
It would have been obvious to one of ordinary skill in the art to add the feature of Chi to the system of Ahmed as an essential means to provide context, one state-of-the-art approach to fabricating micro LED displays involves direct transfer from source to target.

Referring to claim 14, Chi and Ahmed teach the invention substantially as claimed, further teaches a waveguide [ab; 0058] wherein the waveguide assembly is configured to output the outcoupled light with variable amounts of wavefront divergence corresponding to a plurality of depth planes [grating vector in a plane perpendicular to a surface, 0006; 0010; 0060]. 



Allowable Subject Matter
Claims 2-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691